                                    
                                    


                                    





Exhibit 10.3


INCREASE JOINDER AND AMENDMENT AGREEMENT
THIS INCREASE JOINDER AND AMENDMENT AGREEMENT, dated as of August 11, 2015 and
effective as of the Effective Date (as defined below) (this “Agreement”), is
entered into by and among the Lenders under the Loan Agreement (as defined
below) signatory hereto (the “Consenting Lenders”), the Increase Term B Lenders
set forth on Schedule A hereto (the “Increase Term B Lenders”), the MOHEGAN
TRIBAL GAMING AUTHORITY (the “Borrower”), a governmental instrumentality of the
Tribe (as defined below), THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a
federally recognized Indian tribe and Native American sovereign nation (the
“Tribe”), the other Loan Parties party hereto, and CITIZENS BANK, N.A. (f/k/a
RBS CITIZENS, N.A.), as administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used in this Agreement have the meanings provided in the Loan Agreement (as
defined below).
RECITALS
WHEREAS, reference is hereby made to that certain Loan Agreement, dated as of
November 19, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time through the date hereof, the “Loan Agreement”) by and
among the Borrower, the Tribe, the Administrative Agent and the banks, financial
institutions and other entities from time to time party thereto as lenders or
L/C Issuers.
WHEREAS, pursuant to Section 12.01 of the Loan Agreement, the Required Lenders,
the Borrower and the Tribe may amend the Loan Agreement as set forth below.
WHEREAS, pursuant to Section 2.17 of the Loan Agreement, the Borrower may
request, and the applicable Lenders may provide, Increase Term B Loans by
entering into one or more Incremental Amendments with the applicable Lenders
and/or Additional Lenders.
WHEREAS, the Borrower has requested that each Increase Term B Lender set forth
on Schedule A hereto provide a term loan commitment in the principal amount set
forth opposite its name on Schedule A hereto (the “Increase Term B Loan
Commitments” and the Term Loans made pursuant thereto, “Increase Term B Loans”)
and intends to use the proceeds thereof to refinance Indebtedness outstanding
under the Existing Senior Subordinated Indenture.
WHEREAS, the Increase Term B Lenders have agreed to provide such Increase Term B
Loan Commitments on the terms and subject to the conditions set forth herein.



1





--------------------------------------------------------------------------------



AGREEMENT
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Article I.
AMENDMENTS
Section 1.01    Amendments.
(a)    The reference to “the second year anniversary of the Effective Date” in
the table in Section 2.06(c) of the Loan Agreement is hereby replaced with
“February 19, 2016.”
(b)    Section 2.17(a)(v) of the Loan Agreement is hereby amended by replacing
“$50,000,000” therein with “$140,000,000”.
Article II.    
COMMITMENTS AND TERMS OF INCREASE TERM B LOANS
Section 2.01    Increase Term B Loans.
(a)    Pursuant to Section 2.17 of the Loan Agreement, the Borrower hereby
requests that the Increase Term B Lenders make, and each Increase Term B Lender
hereby agrees, severally and not jointly, to make, a single loan to the Borrower
on the Effective Date in a principal amount equal to its respective Increase
Term B Loan Commitment set forth on Schedule A hereto, in each case, on the
terms and subject to the conditions set forth herein.
(b)    Notwithstanding any other provision of the Loan Agreement or this
Agreement, the Increase Term B Loan Commitments shall automatically terminate on
the Effective Date upon the funding of the corresponding Increase Term B Loans
pursuant to this Section 2.01. No portion of the loans borrowed under this
Section 2.01 which is repaid may be reborrowed, but the outstanding principal
balance of such loans may be converted or continued in the manner set forth in
Section 2.03 of the Loan Agreement.
(c)    The Administrative Agent hereby consents to the Increase Term B Lenders
becoming Lenders for all purposes under the Loan Agreement.
Section 2.02    Other Terms and Conditions. From and after the Effective Date:
(a)    the Increase Term B Loans made hereunder shall constitute Increase Term B
Loans, Term B Loans and Loans under the Loan Agreement and shall be subject to
all the terms and conditions applicable to the other Term B Loans under the Loan
Agreement, including without limitation with respect to maturity, prepayments,
repayments, interest rate and other economic terms;

2





--------------------------------------------------------------------------------



(b)    each Increase Term B Lender shall be a Term B Lender and a Lender under
the Loan Agreement in respect of the Increase Term B Loans made hereunder;
(c)    the Increase Term B Loans (and all interest, fees and other amounts
payable thereon) (i) shall be Obligations under the Loan Agreement and the other
Loan Documents, (ii) shall rank pari passu in right of payment with all other
Obligations and (iii) shall be secured by the relevant Collateral Documents and
shall be guaranteed under the Guaranty on a pari passu basis with all other
Obligations secured by each such Collateral Document and guaranteed under the
Guaranty; and
(d)    Pursuant to the proviso in Section 2.17(c) of the Loan Agreement, the
parties hereto hereby agree that (i) the adjustment to the Amortization Amount
with respect to the Term B Loans required pursuant Section 2.17(c) of the Loan
Agreement in connection with the provision of the Increase Term B Loans pursuant
to this Agreement is $228,426.40, and (ii) in furtherance of the foregoing,
immediately upon the making of the Increase Term B Loans, the Amortization
Amount with respect to the Term B Loans shall be $2,053,426.40.
Section 2.03    Borrowings. On the Effective Date, the Increase Term B Loans
shall be made as Base Rate Loans and Eurodollar Rate Loans in the same
proportion as is then applicable to the existing Term B Loans. With respect to
Increase Term B Loans made as Eurodollar Rate Loans, (i) the initial Interest
Period(s) for all such Increase Term B Loans hereunder shall commence upon the
making of such Increase Term B Loans and end on the last day of the Interest
Period(s) applicable to the existing Term B Loans (as of the date of the making
of the Increase Term B Loans) and (ii) such Increase Term B Loans shall have the
same Eurodollar Rate as the corresponding existing Term B Loans (and, if there
are multiple Interest Periods and/or multiple Eurodollar Rates applicable to the
existing Term B Loans as of such date of the making of the Increase Term B
Loans, then the Increase Term B Loans shall have multiple Interest Periods
ending on the same days (and having the same Eurodollar Rates) as such Interest
Periods, and with respect to amounts proportionate to the amount of existing
Term B Loans applicable to such Interest Periods). Each Increase Term B Lender,
by executing this Agreement, consents to such initial Interest Periods and
Eurodollar Rates for the Increase Term B Loans.
Section 2.04    Incremental Amendment. (i) This Agreement shall constitute an
“Incremental Amendment” and a “Loan Document” under the Loan Agreement and (ii)
Section 3.01 shall be deemed to be the certificate required under Section
2.17(a)(vii) of the Loan Agreement in connection with the provision of the
Increase Term B Loans.
Section 2.05    Lender Affirmations and Confirmations. Each of the parties
hereto acknowledges and agrees that upon making of its Increase Term B Loans on
the Effective Date, each Increase Term B Lender not already party to the Loan
Agreement as a Term B Lender shall become a “Term B Lender” and a “Lender”
under, and for all purposes of, the Loan Agreement and the other Loan Documents,
and shall be subject to and bound by the terms thereof. Each Increase Term B
Lender (i) confirms that it has received a copy of the Loan Agreement and the
other Loan Documents, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (ii)
agrees that it will, independently and without reliance upon the

3





--------------------------------------------------------------------------------



Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement and the
other Loan Documents as are delegated to such Person by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will be bound by and perform in accordance with their terms all of the
obligations which by the terms of the Loan Agreement apply to, or are required
to be performed by, it as a Lender in respect of Term B Loans. By its execution
of this Agreement, each Increase Term B Lender represents and warrants that it
is an Eligible Assignee (subject to the consents referred to in the definition
of “Eligible Assignee”).
Article III.    
BORROWER’S CERTIFICATIONS AND COVENANTS
Section 3.01    Borrower’s Certifications. By its execution of this Agreement,
the Borrower hereby certifies as of the date hereof and as of the Effective Date
that:
(a)    The proceeds of the Increase Term B Loans will be used to (i) repay,
redeem, defease or otherwise refinance Indebtedness under the Existing Senior
Subordinated Indenture, (ii) pay any premiums or penalties, or accrued and
unpaid interest, payable in connection therewith, (iii) pay reasonable fees and
expenses payable in connection therewith or (iv) pay fees and expenses payable
in connection with this Agreement and the transactions contemplated hereby;
(b)    No Default of Event of Default has occurred and is continuing or will
result from the transactions contemplated under this Agreement (including from
the making of the Increase Term B Loans on the Effective Date);
(c)    The representations and warranties of the Tribe and each Loan Party
contained in the Loan Agreement and the other Loan Documents are true and
correct in all material respects with the same effect as though made on and as
of the Effective Date, except to the extent such representations and warranties
by their terms are made as of a specified date, in which case such
representations and warranties are true and correct in all material respects on
and as of such specified date and except that the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Loan Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 8.01 of the Loan Agreement;
provided that, in any case, if a representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language, the applicable
materiality qualifier in this Section 3.01(c) shall be disregarded for purposes
of such representation and warranty;
(d)    After giving effect to the incurrence of the Increase Term B Loans on the
Effective Date and the application of the proceeds thereof, Borrower is in
compliance as of the Effective Date with each of the financial covenants set
forth in Section 9.13 of the Loan Agreement for the most recently ended Fiscal
Quarter on a Pro Forma Basis;

4





--------------------------------------------------------------------------------



(e)    The request for and the incurrence of the Increase Term B Loans
contemplated hereunder comply with Section 2.17(a)(iv) and (v) of the Loan
Agreement (as amended by this Agreement);
(f)    After giving effect to the incurrence of the Increase Term B Loans on the
Effective Date and the application of the proceeds thereof, the Secured Leverage
Ratio as of the Effective Date does not exceed 3.00 to 1.00 on a Pro Forma
Basis;
(g)    Calculations demonstrating in reasonable detail the Borrower’s compliance
with the requirements set forth in clauses (d) and (f) above are set forth in
Schedule B.
Section 3.02    Borrower’s Covenants. By its execution of this Agreement, the
Borrower hereby covenants that the Borrower:
(a)     shall deliver or cause to be delivered all documents reasonably
requested by Administrative Agent in order to effect fully the purposes of this
Agreement; and
(b)    (i) with respect to any mortgage of the Lease or modification of the
Leasehold Mortgage reasonably requested by the Administrative Agent pursuant to
Section 4.01(c), no later than the date that is ninety (90) days after the
Effective Date (as such date may be extended by the Administrative Agent in its
sole discretion), obtain the approval of the Bureau of Indian Affairs with
respect to such mortgage or mortgage modification and do all things reasonably
necessary to cause such mortgage or mortgage modification to be recorded as soon
as reasonably practicable after obtaining such approval; (ii) promptly execute
and deliver a revised version of such mortgage or mortgage modification if
necessary to obtain the approval of the Bureau of Indian Affairs; and (iii) as
soon as reasonably practicable after recordation, provide evidence to the
Administrative Agent that a certified copy of such mortgage or mortgage
modification has been lodged with the Secretary of the Tribal Council.
Article IV.    
CONDITIONS TO THE EFFECTIVE DATE
Section 4.01    This Agreement shall become effective on the date, which shall
be a Business Day (the “Effective Date”), on which each of the following
conditions is satisfied.
(a)    Execution of Counterparts.  The Administrative Agent shall have received
executed counterparts of this Agreement from the Borrower, the Tribe, each of
the other Loan Parties, the Administrative Agent, the Required Lenders and each
Increase Term B Lender.
(b)    Certifications. Each of the certifications contained in Section 3.01
shall be true and correct.
(c)    Mortgages and Title Insurance. The Administrative Agent shall have
received such mortgages or mortgage modifications, and title insurance or title
endorsements, if any, as may be reasonably requested by the Administrative
Agent, in each case in form and substance reasonably satisfactory to the
Administrative Agent; provided, no mortgage of the Lease or

5





--------------------------------------------------------------------------------



modification of the Leasehold Mortgage shall be recorded pending satisfaction by
the Authority of its covenants set forth in Section 3.02(b) above.
(d)    Loan Party and Tribe Documents. The Administrative Agent shall have
received the following, in each case in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    such documentation as the Administrative Agent may reasonably require to
confirm the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform this Agreement and any related documents, and the identity, authority
and capacity of each Senior Officer authorized to act on their behalf,
including, without limitation, certified copies of (or “no-change”
certifications with respect to) the Constitution, the Gaming Ordinance, the
Gaming Authority Ordinance and each Guarantor’s charter and bylaws, and
amendments thereto, certified resolutions, and incumbency certificates;
(ii)    a certificate of a Senior Officer or Secretary of the Tribe and each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of this
Agreement and any related documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; and
(iii)    evidence satisfactory to the Administrative Agent that the Borrower and
the Tribe have received all tribal, governmental, enrolled tribal member, Bureau
of Indian Affairs, NIGC (it being understood that no “declination” letter shall
be required), shareholder and third party consents, approvals and regulatory
reviews, necessary in connection with the transactions contemplated hereby; and
(iv)    such other documents related to the foregoing matters as the
Administrative Agent may reasonably request.
(e)    Legal Opinions. The Administrative Agent shall have received the
favorable written legal opinions of Wachtell, Lipton, Rosen & Katz, special
counsel to Borrower, Rome McGuigan, P.C., special Connecticut counsel to
Borrower, Faegre Baker Daniels LLP, special Indian law counsel to Borrower, and
Rosenn, Jenkins & Greenwald LLP, special Pennsylvania counsel to Borrower, in
each case, addressed to the Administrative Agent and each Lender, and such other
opinions of counsel concerning the Tribe, Borrower the other Loan Parties and
the Loan Documents as the Administrative Agent may reasonably request.
(f)    Existing Senior Subordinated Notes. The Administrative Agent shall have
received evidence that Borrower shall have (i) given, or substantially
simultaneously shall give, irrevocable notice of redemption to the Existing
Senior Subordinated Notes Trustee with respect to not less than $90 million in
principal amount of Existing Senior Subordinated Notes outstanding

6





--------------------------------------------------------------------------------



under the Existing Senior Subordinated Indenture and (ii) deposited with the
Existing Senior Subordinated Notes Trustee such amount to fund such redemption.
(g)    Fees and Expenses.
(i)    Borrower shall have paid to each Increase Term B Lender an upfront fee or
original issue discount equal to 0.95% of the amount of such Increase Term B
Lender’s Increase Term B Loan Commitment.
(ii)    The Borrower shall have paid to the Administrative Agent for the account
of each Consenting Lender that provided an executed counterparty of this
Agreement on or before July 28, 2015 (as such date may be extended with the
consent of the Borrower and the Administrative Agent) a consent fee equal to
0.175% of the aggregate principal amount of Revolving Commitments and Term Loans
of such Consenting Lender.
(iii)    The Borrower shall have paid to the Administrative Agent all fees,
expenses and other amounts (without duplication of amounts under clause (iv)
below) required to be paid to the Administrative Agent in connection with the
entry into this Agreement and the incurrence of the Increase Term B Loans.
(iv)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
(h)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each relevant jurisdiction with respect to Borrower
and each other Loan Party and such search shall reveal no liens on any of the
assets of Borrower except for permitted liens and except for liens to be
discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.
(i)    Loan Notice. The Administrative Agent shall have received an executed
Loan Notice in respect of the Increase Term B Loan no later than the Business
Day prior to the Effective Date.
(j)    Term B Loan Notes. The Administrative Agent shall have received Term B
Loan Notes executed by Borrower in favor of each Increase Term B Lender
requesting a Term B Loan Note in a principal amount equal to the amount of the
Increase Term B Loan made by it on the Effective Date.





7





--------------------------------------------------------------------------------



Article V.    
REAFFIRMATION OF LOAN DOCUMENTS, ETC.
Section 5.01    Validity of Obligations. Each of the Tribe and each Loan Party
acknowledges and agrees that, both before and after giving effect to this
Agreement and the other agreements, documents, contracts and certificates
contemplated hereby (together with the Agreement, collectively, the “Joinder
Documentation”), the Borrower is indebted to the Lenders and the other Secured
Parties for the Obligations, without defense, counterclaim or offset of any
kind, and each of the Tribe and each Loan Party hereby ratifies and reaffirms
the validity, enforceability and binding nature of the Obligations both before
and after giving effect to the Joinder Documentation.
Section 5.02    Validity of Liens and Collateral Documents. By executing this
Agreement, each of the Tribe and each Loan Party (a) acknowledges receipt of a
copy of the Joinder Documentation and consents to the Joinder Documentation and
the commitments in respect of and funding of the Increase Term B Loans, (b)
hereby affirms and ratifies the Loan Documents to which it is a party and
confirms its respective guarantees, pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party, and (c) acknowledges and agrees that
notwithstanding the execution and delivery of the Joinder Documentation and the
commitments in respect of and funding of the Increase Term B Loans, (i) such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each of the Loan Documents to which it is a party, are not impaired or
adversely affected in any manner whatsoever (except as expressly provided in the
Joinder Documentation) and shall continue to be in full force and effect and
(ii) such guarantees, pledges, grants of security interests and other
obligations shall continue to guaranty or secure, as applicable, all the
Obligations (as increased pursuant to the Joinder Documentation, including the
Obligations in respect of the Increase Term B Notes). On and after the Effective
Date, (x) each reference, whether direct or indirect, in the Loan Documents to
the “Loan Agreement”, “thereunder”, “thereof” (and each reference in the Loan
Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like import
shall mean and be a reference to the Loan Agreement as amended by, and after
giving effect to, this Agreement and (y) each reference, whether direct or
indirect, in each Loan Document to “Obligations” shall be deemed to include the
Obligations in respect of the Increase Term B Notes.
Section 5.03    Representation and Warranties. Each of the Tribe and each Loan
Party (other than the Borrower) hereby certifies as of the date hereof and as of
the Effective Date that the representations and warranties of the Tribe or such
Loan Party, as applicable, contained in the Loan Documents are true and correct
in all material respects with the same effect as though made on and as of the
Effective Date, except to the extent such representations and warranties by
their terms are made as of a specified date, in which case such representations
and warranties are true and correct in all material respects on and as of such
specified date; provided that, in any case, if a representation or warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language,
the applicable materiality qualifier in this Section 5.03 shall be disregarded
for purposes of such representation and warranty.
Section 5.04    No Waiver. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy

8





--------------------------------------------------------------------------------



of any Lender, the Administrative Agent or any other Person under any of the
Loan Documents, or constitute a waiver or modification of any provision of any
of the Loan Documents.
Section 5.05    Designated Senior Debt. The Borrower hereby irrevocably
designates the Obligations, including the Obligations, in respect of the
Increase Term B Loans, as “Designated Senior Indebtedness” under, and as such
term is defined in, the Existing Senior Subordinated Indenture.
Article VI.    
MISCELLANEOUS
Section 6.01    Notice. For purposes of the Loan Agreement, the initial notice
address of each Increase Term B Lender shall be as set forth below its signature
below.
Section 6.02    Recordation of the Increase Term B Loans. Upon the Effective
Date, Administrative Agent will record the Increase Term B Loans of the Increase
Term B Lenders in the Register.
Section 6.03    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto; provided, that
from and after the Funding Date, this Agreement may only be modified in
accordance with the requirements of Section 12.01 of the Loan Agreement.
Section 6.04    Entire Agreement. This Agreement, the Loan Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
Section 6.05    Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
Section 6.06    Governing Law. Except to the extent otherwise expressly provided
therein, this Agreement and each other Loan Document shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York,
without regard to conflict of law principles that would result in the
application of any Law other than the Laws of the State of New York (other than
any mandatory provisions of the Uniform Commercial Code of the State of New York
relating to the Law governing perfection and the effect of perfection of the
security interests granted under the Loan Documents), provided however, that if
and only to the extent that any security interest granted to the Administrative
Agent for the benefit of the Creditors pursuant to this Agreement or any other
Loan Document shall be deemed exempt from the provisions of Article 9 of the
Uniform Commercial Code of the State of New York by virtue of Borrower being a
governmental entity, then such security interest shall be governed by the
corresponding provisions of Article 9 of the Tribe’s Uniform Commercial Code, as
adopted by the UCC Ordinance. Borrower and each other party hereto each hereby
consents to the application of New York civil law to the construction,
interpretation and enforcement of this Agreement and the other Loan Documents,
and to the

9





--------------------------------------------------------------------------------



application of New York civil law to the procedural aspects of any suit, action
or proceeding relating thereto, including but not limited to legal process,
execution of judgments and other legal remedies, except for any procedural
matters governed by or relating to the conduct of arbitration under Section
6.07. This Agreement and the other Loan Documents to which Borrower is a party
are each “Contracts of the Tribal Gaming Authority” within the meaning of
Section 1 of Article XIII (entitled “Tribal Gaming Authority Amendment”) of the
Constitution.


Section 6.07    Arbitration Reference.
(a)    Mandatory Arbitration. Subject to clause (c) below, at the option of the
Administrative Agent (exercised in accordance with consent of the Required
Lenders), Borrower, any of its Restricted Subsidiaries that are Tribal Entities
or, to the extent it is a party to any such controversy or claim, the Tribe, any
controversy or claim between or among the parties arising out of or relating to
this Agreement, the other Loan Documents or any agreements or instruments
relating hereto or thereto or delivered in connection herewith or therewith and
any claim based on or arising from an alleged tort (each, a “Claim”), shall be
determined by arbitration. The arbitration shall be conducted in accordance with
the United States Arbitration Act (Title 9, U.S. Code), notwithstanding any
choice of law provision in this Agreement, and under the Commercial Rules of the
American Arbitration Association (“AAA”). The arbitrators shall give effect to
statutes of limitation in determining any claim. Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrators. Judgment
upon the arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
(b)    Provisional Remedies, Self-Help and Foreclosure. No provision of this
Section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference. At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.
(c)    Limitation.
(i)    This Section shall not be construed to require arbitration by the
Creditors of any disputes which now exist or hereafter arise amongst themselves
which do not involve the Tribe, Borrower or any of the Restricted Subsidiaries
and are not related to this Agreement and the Loan Documents.
(ii)    Notwithstanding anything to the contrary in this Agreement or any Loan
Document, a Claim may only be submitted to or otherwise determined by
arbitration

10





--------------------------------------------------------------------------------



pursuant to clause (a) or otherwise if, and only if, each of the courts
described in Section 6.09(c)(I) and 6.09(c)(II) lack or decline jurisdiction
with respect to such Claim.
(d)    Specific Enforcement Representation. Each party to this Agreement
severally represents and warrants to the other parties that this Section 6.07 is
specifically enforceable against such party by the other parties.
Section 6.08    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL (OR TO THE EXTENT SO DIRECTED IN ACCORDANCE WITH SECTION
6.07, ARBITRATION) WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
Section 6.09    WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.
(a)    BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY
OF BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM,
WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS
CLAUSE (a) IS EXPRESSLY LIMITED TO ACTIONS AGAINST BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND (2) ANY RECOVERY UPON ANY JUDGMENT RESULTING THEREFROM SHALL BE
LIMITED TO RECOVERY AGAINST THE AUTHORITY PROPERTY (OTHER THAN ANY PROTECTED
ASSETS), INCLUDING POCONO DOWNS AND THE REVENUES OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND ALL COLLATERAL RELATING THERETO.
(b)    THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN
IMMUNITY (APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE
BASED THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE, THE COVENANTS OF THE

11





--------------------------------------------------------------------------------



TRIBE, AND EACH EVENT OF DEFAULT CAUSED BY THE TRIBE’S BREACH OF ANY SUCH
REPRESENTATION, WARRANTY OR COVENANT, IT BEING EXPRESSLY UNDERSTOOD THAT (1) THE
WAIVERS AND CONSENTS CONTAINED IN THIS CLAUSE (b) ARE NOT LIMITED TO ACTIONS
AGAINST BORROWER AND ITS RESTRICTED SUBSIDIARIES, (2) ANY ACTION DESCRIBED IN
THIS CLAUSE (b) MAY BE BROUGHT AGAINST THE TRIBE, AND (3) ANY RECOVERY UPON ANY
JUDGMENT RESULTING FROM ANY SUCH ACTION MAY BE HAD AGAINST THE ASSETS AND
REVENUES OF THE TRIBE IN A MANNER CONSISTENT WITH SECTION 6.10.
(c)    Each of the Tribe and Borrower hereby EXPRESSLY AND irrevocably submits
to the exclusive (subject to Section 6.07 and other than with respect to actions
by THE ADMINISTRATIVE agent in respect of rights under any collateral document
governed by laws other than the laws of the state of new york or with respect to
any collateral subject thereto) jurisdiction of (I) any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, (ii) in the event that the courts described in
clause (I) above lack or decline jurisdiction, any connecticut state court or
federal court of the united states of america sitting in connecticut, and any
appellate court from any thereof and (iii) in the event that the courts
described in clauses (I) and (ii) above lack or decline jurisdiction, any other
court of competent jurisdiction, INCLUDING, SUBJECT TO CLAUSE (g) below, any
tribal court, in each case in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that THE ADMINISTRATIVE Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Tribe or Borrower or their respective properties in the courts of
any jurisdiction.
(d)    Each of the Tribe and Borrower hereby expressly and irrevocably waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court described in clause (c) above. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 12.02 of the LOAN AGREEMENT.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
(f)    THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO
IN SECTION 12.04 OF THE LOAN

12





--------------------------------------------------------------------------------



AGREEMENT). SUBJECT TO SECTIONS 6.11 AND 6.12 THE CREDITORS AND SUCH OTHER
PERSONS SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE
REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND
INJUNCTIVE OR DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS
TO JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.
(g)    THE TRIBE AND BORROWER EACH AGREES THAT ANY ACTION FOR THE ENTRY OF
JUDGMENT ON AND/OR ENFORCEMENT OF AN ARBITRATION AWARD OR COURT ORDER OR
JUDGMENT MAY BE BROUGHT IN THE MOHEGAN TRIBAL GAMING DISPUTES COURT. THE TRIBE
AND BORROWER EACH EXPRESSLY WAIVES THE APPLICATION OF THE DOCTRINES OF
EXHAUSTION OF TRIBAL REMEDIES AND ANY RIGHT OF COMITY WITH RESPECT TO ANY TRIBAL
COURT OR ANY TRIBAL COURT OF APPEALS THE TRIBE MAY NOW OR HEREAFTER MAINTAIN. IN
ANY EVENT, NO ACTION MAY BE BROUGHT IN ANY TRIBAL COURT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (WITH THE CONSENT OF THE REQUIRED
LENDERS).
Section 6.10    Lender Covenant. In any action or proceeding against Borrower or
any of its Restricted Subsidiaries to enforce the Loan Documents which is not
also an action or proceeding against the Tribe, the Creditors agree that they
shall have no recourse to the Tribe or to its property which is not Authority
Property. In any action or proceeding to enforce the Loan Documents which
includes the Tribe, the Creditors agree that they shall, to the extent then
permitted by applicable Law, take commercially practicable steps to enforce any
claim for damages awarded to the Creditors by any court, tribunal, arbitrator or
other decision maker against Borrower or the Authority Property prior to taking
general recourse to the Tribe or any Property thereof which is not Authority
Property. The provisions of this Section shall not be construed (a) to create
any recourse on the part of the Creditors against the Tribe, the property of the
Tribe which is not Authority Property or revenues except for any breach of the
Tribe’s own representations, warranties and covenants, or (b) to require
exhaustion by the Creditors of any remedies against Borrower, its Restricted
Subsidiaries or the Authority Property prior to having recourse, in the proper
case, against the Tribe and its property which is not Authority Property.
Section 6.11    Gaming Law Limitations. Notwithstanding any provision in this
Agreement or any other Loan Document, none of the Creditors shall engage in any
of the following: planning, organizing, directing, coordinating, controlling or
managing all or any portion of the Tribe’s or Borrower’s or any other Tribal
Entity’s gaming operations that are regulated by IGRA (collectively, “Management
Activities”), including (but not limited to) with respect to the following:
(a)    the training, supervision, direction, hiring, firing, retention, or
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;
(b)    any employment policies or practices;
(c)    the hours or days of operation;

13





--------------------------------------------------------------------------------



(d)    any accounting systems or procedures;
(e)    any advertising, promotions or other marketing activities;
(f)    the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;
(g)    the vendor, type, theme, percentage of pay-out, display or placement of
any gaming device or equipment; or
(h)    budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;
provided, however, that a Creditor will not be in violation of the foregoing
restriction solely because such Creditor:
(1)    enforces compliance with any term in any Loan Document that does not
require the gaming operation to be subject to any third-party decision-making as
to any Management Activities; or
(2)    requires that all or any portion of the revenues securing the Loans and
other Obligations be applied to satisfy valid terms of the Loan Documents; or
(3)    otherwise forecloses on all or any portion of the property securing the
Obligations.
Section 6.12    Section 81 Compliance.  The parties hereto agree that any right,
restriction or obligation contained in this Agreement or any other Loan Document
that “encumbers Indian land” within the meaning of 25 U.S.C. § 81(b) shall not
be effective for longer than six years, 364 days unless such Loan Document is an
agreement or contract described in 25 U.S.C. § 81(c) or bears the approval of
the Secretary of the Interior within the meaning of 25 U.S.C. § 81(b).
Section 6.13    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
Section 6.14    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile transmission, e-mail in Adobe
“.pdf” format, or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.



14





--------------------------------------------------------------------------------



Section 6.15    Consent. By executing this Agreement, each signatory that is a
Lender under the Loan Agreement (prior to giving effect to this Agreement),
whether or not such Lender is also an Increase Term B Lender, hereby consents
and agrees to the amendments to the Loan Agreement set forth in this Agreement.
The parties hereto also acknowledge and agree that any Existing Senior
Subordinated Notes that have been effectively and irrevocably called for
redemption on or about the Effective Date shall be deemed not to violate Section
9.03 of the Loan Agreement (and the Indebtedness thereunder not included for
purposes of measuring any financial ratio) so long as the Borrower has deposited
with the Existing Senior Subordinated Notes Trustee an amount sufficient to fund
such redemption, and such deposit shall not constitute the incurrence of a Lien
(as defined in the Loan Agreement).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

























15





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Increase Joinder and Amendment Agreement as
of the date first set forth above.


MOHEGAN TRIBAL GAMING AUTHORITY


By: /s/ Mitchell Grossinger Etess    
Name: Mitchell Grossinger Etess
Title: Chief Executive Officer




THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT


By: /s/ Kevin Brown
Name: Kevin Brown
Title: Chairman






















































[Signature Page to Increase Joinder and Amendment Agreement]





16





--------------------------------------------------------------------------------



MOHEGAN BASKETBALL CLUB LLC


By: /s/ Mitchell Grossinger Etess
Name:     Mitchell Grossinger Etess
Title:    President




MOHEGAN COMMERCIAL VENTURES-PA, LLC


By: /s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:    Manager




DOWNS RACING, L.P.
By Mohegan Commercial Ventures-PA, LLC,
its general partner


By: /s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager




BACKSIDE, L.P.
By Mohegan Commercial Ventures-PA, LLC,
its general partner


By: /s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager




MILL CREEK LAND, L.P.
By Mohegan Commercial Ventures-PA, LLC,
its general partner


By: /s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager






[Signature Page to Increase Joinder and Amendment Agreement]



17





--------------------------------------------------------------------------------



NORTHEAST CONCESSIONS, L.P.
By Mohegan Commercial Ventures-PA, LLC,
its general partner


By: /s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager
 


MOHEGAN VENTURES-NORTHWEST, LLC


By: /s/ Kevin Brown
Name:    Kevin Brown
Title:     Manager




MOHEGAN GOLF, LLC


By:/s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager




WISCONSIN TRIBAL GAMING, LLC


By:/s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Manager




MTGA GAMING, LLC


By:/s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     President
                        
                        
MOHEGAN VENTURES-WISCONSIN, LLC
By Mohegan Tribal Gaming Authority,
its sole manager and member


By:/s/ Mitchell Grossinger Etess
Name:    Mitchell Grossinger Etess
Title:     Chief Executive Officer
[Signature Page to Increase Joinder and Amendment Agreement]

18





--------------------------------------------------------------------------------







CITIZENS BANK, N.A.,
as Administrative Agent




By:    /s/ Clifford Mellor
Name: Clifford Mellor
Title: Senior Vice President


























[Signature Page to Increase Joinder and Amendment Agreement]

19





--------------------------------------------------------------------------------



CITIZENS BANK, N.A.,
as a Lender


By: /s/ Mark S. Fucci
Name: Mark S. Fucci
Title: Senior Vice President


If two signatures required:


By:______________________________
Name:
Title:
























[Signature Page to Increase Joinder and Amendment Agreement]

20





--------------------------------------------------------------------------------



_________________________________,
as a Lender


By:______________________________
Name:
Title:


If two signatures required:


By:______________________________
Name:
Title:


























[Signature Page to Increase Joinder and Amendment Agreement]



21





--------------------------------------------------------------------------------



_________________________________,
as an Increase Term B Lender


By:______________________________
Name:
Title:


If two signatures required:


By:______________________________
Name:
Title:








Notice Address:
                                           


                                        
Attention:
Telephone:
Facsimile:


































[Signature Page to Increase Joinder and Amendment Agreement]





22





--------------------------------------------------------------------------------





SCHEDULE A
    
to Increase Joinder Agreement and Amendment


Increase Term B Loan Commitments


Name of Increase Term B Lender
Amount of Increase Term B Loan Commitment
Citizens Bank, N.A.
$90,000,000






Total: $90,000,000




23



